UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7683



PETER LENOX ALLEN,

                                            Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SYSTEMS; MICHAEL MURRAY;
DOCTOR ROSAREIO; DOCTOR BRAVES; PHILLIP ADJEI,
Doctor; DOCTOR GETACHEW; JOHN DOE, Doctor;
DOCTOR ALLEN; PHYSICIAN ASSISTANT MYLES;
PHYSICIAN ASSISTANT BENNETT; RICHARD LANHAM,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1652-S)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Peter Lenox Allen, Appellant Pro Se. Philip Melton Andrews, Karl
Joseph Nelson, KRAMON & GRAHAM, P.A., Baltimore, Maryland; John
Joseph Curran, Jr., Attorney General, Gloria Selena Wilson-Shelton,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Allen
v. Correctional Med. Sys., No. CA-97-1652-S (D. Md. Oct. 16, 1997).

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2